Quinn, Judge
(dissenting):
I agree with the majority that the activity of the group of which the accused was a member constituted a demonstration within the meaning of Army Regulation 600-20. However, unlike the majority, I perceive nothing in the text or purposes of the regulation to justify the conclusion that demonstrations on issues "concerning internal army practices” are not included within its scope.
Demonstrations on issues affecting army administration in a foreign country can be as harmful to the service as demonstrations of a political nature. On the facts in the record, the host country, with whom we have close military ties, was presented with the spectacle of a military force harassed by group action of subordinates seeking to impose their will on their commanders. In my opinion, the lack of discipline reflected by the group’s demonstration presented a clear and present danger that it would cause the host nation to fear for the effectiveness of our armed forces, and thereby damage its relationship with this country.
I would affirm the decision of the Court of Military Review.